DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWABLE SUBJECT MATTER
Claims 1-17 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance, See MPEP 1302.14:

The primary reason for allowance of claims 1, 8 and 15 in the instant application is that the combination of all the claimed limitations is neither anticipates nor renders obvious by the prior art of record. Because claims 2-7, 9-14 and 16-17 depend directly or indirectly on claims 1, 8 and 15, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


PERTINENT RELATED PRIOR ART
Schimert (US Pub.: 2009/0216393): discloses data-driven anomaly detection that  statistically analyzing performance data from a plurality of aircraft systems in relation to previously collected baseline performance data from the plurality of aircraft systems, and detecting any anomalies based on the statistical analysis to permit correction prior to any flight deck effect.
Huber et al. (US Pub.: 2019/0102957): discloses maintenance message predictor using maintenance and flight deck effects from previous twenty or more flights to make predictions about the future health of the aircraft.
Huber et al. (US Pub.: 2019/0100335): discloses maintenance message predictor wherein a given real time event (RTE) is identified by the code of maintenance message (MMSG) and flight deck effect (FDE) and providing the a predicted maintenance message to maintenance personnel for use by the maintenance personnel to perform a maintenance operation on the vehicle.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.		
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 29, 2022